--------------------------------------------------------------------------------

February 27, 2008
 
 
inVentiv Health, Inc.
 
200 Cottontail Lane
 
Vantage Court North
 
Somerset, New Jersey 08873
 


Attn:  David Bassin, Chief Financial Officer
 
          Re:                      Revolving Credit Facility
 
Ladies and Gentlemen:
 
BLUE RIDGE INVESTMENTS, L.L.C. (“Lender”) is pleased to make available to
INVENTIV HEALTH, INC., a Delaware corporation (“Borrower”), a reducing line of
credit facility on the terms and conditions set forth below and in that certain
Promissory Note dated as of even date herewith executed by Borrower in favor of
Lender substantially in the form attached hereto (the “Note”).  Terms not
defined herein have the meanings assigned to them in the Note).
 
Commitment
Subject to the terms and conditions set forth herein and in the Note, Lender
agrees to make available to Borrower in multiple drawdowns until the Maturity
Date one or more term loans (each, a “Loan” and collectively, the “Loans”) in an
aggregate principal amount not exceeding Thirty Million Five Hundred Twenty
Seven Thousand Three Hundred and Sixteen Dollars ($30,527,316) (as such amount
is reduced in accordance with the requirements of the Note, the
“Commitment”).  Within the foregoing limit, Borrower may borrow, repay and
reborrow Loans until the Maturity Date up to the Commitment, subject to the
conditions set forth herein and in the Note. Borrower may permanently reduce or
terminate the Commitment by giving five days’ written notice to Lender.

 
Interest:
Each Loan shall bear interest at the rate(s) of interest described in the
Note.  Accrued and unpaid interest on each Loan shall be due and payable as set
forth in the Note.

 
Principal:
Any redemptions resulting in cash distributions received by Borrower in
connection with Borrower’s ownership interest in Columbia Strategic Cash
Portfolio, a series of Columbia Qualified Purchaser Funds, LLC, a Delaware
limited liability company (“Columbia Strategic Cash Fund”), shall be applied to
reduce the outstanding principal amount of the Loans.  The Commitment shall be
permanently reduced by the amount of the cash distribution.  With each borrowing
request, Borrower shall certify in writing to the Lender that the total
borrowings under the Commitment, including the requested Loan, do not exceed
100% of the Borrower’s account value in the Columbia Strategic Cash Fund,
calculated based on the current net asset value of the Borrower’s ownership
interest in the Fund (“Borrowing Base”).  If at any time the outstanding
principal amount of the Loans exceeds the Borrowing Base by an amount greater
than or equal to $150,000, the Borrower shall repay to the Lender the difference
between the Borrowing Base and the outstanding principal balance of the Note
within two business days of demand therefor by the Lender.

 
Maturity Date:
The outstanding principal of each Loan shall be due and payable on the dates set
forth in the Note, but no later than the earlier of (i) the next succeeding
business day after the date of the last redemption by inVentiv of all of its
remaining shares in the Columbia Strategic Cash Fund, or (ii) December 1, 2008
(the “Maturity Date”).  Loans may be prepaid as described in the Note.

 
 
Guaranty:                       Indebtedness under the Note shall be guaranteed
by all subsidiaries of the Borrower that are now or hereafter Subsidiary
Guarantors under that certain Amended and Restated Credit Agreement, dated as of
July 6, 2007, among the Borrower, Subsidiary Guarantors, the Lenders, UBS
Securities LLC, as bookmanager, KeyBank N.A. as co-documentation agent, General
Electric Capital Corporation, as co-documentation agent, UBS Loan Finance LLC,
as swingline lender, UBS AG, Stamford Branch, as issuing Bank and Administrative
Agent and Collateral Agent, Banc of America Securities LLC, as joint lead
arranger, and Bank of America, N.A. as syndication agent (as may be amended,
restated or replaced from time to time, the “Credit Agreement”), pursuant to a
Guaranty substantially in the form attached.

 
Requests for Loans:
Any request for a Loan must be received by Lender at the address, telephone
number or facsimile number listed below Lender’s signature not later than 1:00
p.m. Boston time, on the date of the requested Loan (which must be a day on
which Lender is open to conduct substantially all of its business).



Documentation:
The Loans shall be evidenced by the Note.   Borrower shall execute and deliver
to Lender such other documents evidencing the Loan as Lender may reasonably
request from time to time.

 
Termination:
Borrower may terminate this letter agreement by notice to Lender at any time
when there are no Loans outstanding.  Upon any such termination, Lender shall
return the original Note to Borrower marked “cancelled”.

 
Notice:
Lender hereby notifies Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub.L. 107-56 (signed into law October 26, 2001)) (the
“Act”), Lender is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of

 


 
Borrower and other information that will allow Lender to identify Borrower in
accordance with the Act.

 
Please indicate your agreement to the foregoing by signing and returning to
Lender the enclosed copy of this letter at the address shown immediately beneath
its signature below.
 
 
Very truly yours,
 
Address for Lender for Notices of Borrowing:
Blue Ridge Investments, L.L.C.
901 Main Street, 22nd Floor
Dallas, Texas  75202-3714
Phone:  214-209-4742
Fax:  214-290-8387
Attention: Judy Schneidmiller
Judy.l.schneidmiller@bankofamerica.com
 
Address for Other Notices to Lender:
Blue Ridge Investments, L.L.C.
214 N. Tryon Street
Charlotte, North Carolina
Attention:  George Carp
Senior Vice President
Facsimile: 704-683-4684
 
With a copy of all notices to:
David Bardwil
Bank of America
Senior Vice President
750 Walnut Ave
Cranford, New Jersey 07016
BLUE RIDGE INVESTMENTS, L.L.C.
By  /s/ George
Carp                                                               
 
Name  George Carp                                                               
 
Title  SVP
Finance                                                               
 

 
Acknowledged and Agreed:
 
INVENTIV HEALTH, INC.
 


 
By:  /s/ David
Bassin                                                                      
 
Name:  David
Bassin                                                                      
 
Title:  CFO                                                                      
 




 
Address for Notices to Borrower:




inVentiv Health, Inc.
200 Cottontail Lane
Vantage Court North
Somerset, New Jersey  08873
Attention:  Chief Financial Officer
Telephone:  (732) 537-5006
Facsimile:  (732) 537-5033


with a copy to


Kenneth G. Alberstadt
Akerman Senterfitt LLP
335 Madison Avenue, Suite 2600
New York, New York  10017
Telephone:  (212) 880-3817
Facsimile:  (212) 880-8965
 


 
 

--------------------------------------------------------------------------------

 
 


PROMISSORY NOTE
 
$30,527,316                                                                                                                                                               February
27, 2008
 
FOR VALUE RECEIVED, the undersigned, INVENTIV HEALTH, INC., a Delaware
corporation (“Borrower”), hereby promises to pay to the order of BLUE RIDGE
INVESTMENTS L.L.C. (“Lender”), at its office as Lender may designate from time
to time, in lawful money of the United States of America and in immediately
available funds, the principal amount of Thirty Million Five Hundred Twenty
Seven Thousand Three Hundred Sixteen Dollars ($30,527,316) or such lesser amount
as shall equal the aggregate unpaid principal amount of advances (each a “Loan”
and collectively the “Loans”) made by Lender to Borrower under this Promissory
Note (this “Note”), and to pay interest on the unpaid principal amount of the
Loans at the rate per annum and on the dates specified below.  Loans hereunder
are also subject to the terms and conditions set forth in that certain letter
loan agreement dated as of even date herewith between Borrower and Lender (the
“Letter Agreement”).  Terms not defined herein have the meanings assigned to
them in the Letter Agreement.
 
Borrower may request Loans by irrevocable notice to be given to Lender in
accordance with the Letter Agreement.
 
 
Each Loan shall bear interest at a rate per year equal to the BBA LIBOR Daily
Floating Rate plus 0.35% per annum.  The BBA LIBOR Daily Floating Rate is a
fluctuating rate of interest equal to the rate per annum equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”) , as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as selected by
Bank from time to time) as determined for each banking day at approximately
11:00 a.m. London time two (2) London Banking Days prior to the date in
question, for U.S. Dollar deposits (for delivery on the first day of such
interest period) with a one month term, as customarily adjusted from time to
time in Lender’s reasonable discretion for changes in reserve requirements,
deposit insurance assessment rates and other regulatory costs.  If such rate is
not available at such time for any reason, then the rate for that interest
period will be determined by such alternate method as is reasonably selected by
Lender.  A "London Banking Day" is a day on which banks in London are open for
business.
 
Interest on the principal of this Note shall be payable on the first of each
month commencing on April 1, 2008 and continuing on the same day of each month
thereafter until the indebtedness evidenced hereby is paid in full.  Any cash
principal distributions received by Borrower in connection with Borrower’s
ownership interest in the Columbia Strategic Cash Fund, shall be applied to
reduce the principal balance of this Note.  Distributions of interest or
earnings on the Columbia Strategic Cash Fund will not be required to be applied
to reduce the principal balance of this Note.  If, at any time, the outstanding
principal balance of this Note exceeds the Borrower’s account value in the
Columbia Strategic Cash Fund based on the calculation described in the Letter
Agreement , Borrower shall make a principal payment hereunder equal to the
difference between the account value of the Fund and the outstanding principal
of this Note within two business days of demand therefor by the Lender. The
Loans, and all accrued and unpaid interest thereon, shall be due and payable in
full on December 1, 2008.  Lender may, if and to the extent any payment is not
made when due hereunder, charge from time to time against any or all of
Borrower’s accounts with Lender any amount so due. The Loans or any portion
thereof may be prepaid by Borrower at any time without premium or penalty.
 


 


 


 
Each Loan and each payment by Borrower will be evidenced by records kept by the
Lender. Interest shall be computed on the basis of a year of 360 days and the
actual days elapsed (including the first day but excluding the last
day).  Overdue principal and, to the extent permitted by applicable law,
interest shall bear interest, payable upon demand, for each day from and
including the due date to but excluding the date of actual payment at a rate per
annum 4% higher than the rate of interest otherwise provided under this Note (2%
higher than the rate of interest otherwise provided under this Note if the
overdue amount became due solely as a result of a change in the net asset value
of the Columbia Strategic Cash Fund). Whenever any payment under this Note is
due on a day that is not a day Lender is open to conduct substantially all of
its business, such payment shall be made on the next succeeding day on which
Lender is open to conduct substantially all of its business, and such extension
of time shall in such case be included in the computation of the payment of
interest.
 
The date, amount, interest rate, and each payment of principal and interest due
on this Note, shall be recorded by Lender on its books, which record shall, in
the absence of manifest error, be conclusive as to such matters; provided, that
the failure of Lender to make any such record or any error therein shall not
limit or otherwise affect the obligations of Borrower hereunder.
 
Borrower shall reimburse or compensate Lender, upon demand, for all costs
incurred, losses suffered or payments made by Lender which are applied or
reasonably allocated by Lender to the transactions contemplated herein (all as
determined by Lender in its reasonable discretion) by reason of any and all
future changes in reserve, deposit, capital adequacy or similar requirements or
compliance by Lender with any directive, or requirements from any regulatory
authority, whether or not having the force of law, in each case instituted after
the date hereof with respect to assets, liabilities or commitments of, or
extensions of credit by, Lender to the extent the foregoing result in a change
to Lender of the cost of extending or maintaining the Loans.
 
Borrower hereby waives presentment, protest, demand, or other notice of any kind
in connection with this Note.
 
Borrower represents and warrants to Lender that:  (a) it is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization; (b) the execution, issuance and delivery of the Letter Agreement,
this Note and any other document, agreement or instrument executed and delivered
in connection herewith (collectively, the “Loan Documents”) are within its
powers and have been duly authorized; (c) each Loan Document is valid, binding
and enforceable in accordance with its terms, is not in violation of law or
regulation or of the terms of Borrower’s organizational documents, and does not
result in the breach of or constitute a default under any indenture, agreement,
instrument or undertaking to which Borrower is a party or by which it or its
property may be bound or affected; (d) the proceeds of the Loans shall be used
solely for general corporate purposes; provided, however, that Borrower shall
not use any part of the proceeds of any Loan to purchase or carry any margin
stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System or to extend credit to others for the purpose of
purchasing or carrying any margin stock; (e) there is no event which is, or with
notice or lapse of time or both would be, an Event of Default (as defined below)
under this Note; and (f) the person or persons executing any Loan Document on
behalf of Borrower are duly appointed officers or other representatives of
Borrower with authority to execute and deliver each Loan Document on behalf of
Borrower.
 
The obligation of Lender to make any Loan shall be subject to the condition
that, and the request of Borrower for a Loan and the receipt by Borrower of the
proceeds thereof shall be deemed a representation and warranty by Borrower that
as of the date of such request and receipt:  (a) all representations and
warranties contained in any Loan Document are true and correct and with the same
force and effect as though such representations and warranties had been made on
and as of the date of such request and receipt and (b) no Event of Default under
this Note exists or would result from the making of the Loan.  Before Lender is
required to make any Loan under this Note, it must receive any documents
provided for herein and any customary drawdown items it may reasonably require,
in form and content acceptable to Lender.  It is agreed that opinions of counsel
will not be required in connection with any extension of credit hereunder.
 
Each of the following shall constitute an Event of Default hereunder:  (a)
Borrower shall fail to pay within two business days of the date when due any
principal of or interest on any Loan; (b) Borrower shall fail to comply with
Borrowing Base requirement set forth in the Letter Agreement; (c)any other
covenant or agreement in any Loan Document and such failure continues for 10
business days after written notice thereof is given by Lender to Borrower; (d)
an event of default shall occur under the terms of any other indebtedness in
excess of $10,000,000 owing to Lender or any other creditor for which Borrower
or any of its subsidiaries is liable, whether as principal obligor, guarantor,
or otherwise, including, without limitation, a default under the Credit
Agreement; (e) any representation, warranty, certification, or statement made or
deemed made by Borrower to Lender shall prove to have been incorrect or
misleading in any material respect when made; (f) Borrower shall dissolve,
liquidate, or terminate its legal existence or shall convey, transfer, lease, or
dispose of (whether in one transaction or a series of transactions) all or
substantially all of its assets to any person or entity; (g) a petition shall be
filed by or against Borrower or any of its subsidiaries under any law relating
to bankruptcy, reorganization, or insolvency and, in the case of any such
petition filed against Borrower or any of its subsidiaries, shall not have been
dismissed within 60 days from the date of filing; or (h) Borrower or any of its
subsidiaries shall make an assignment for the benefit of creditors or fail
generally to pay its debts as they become due, or a receiver, trustee, or
similar official shall be appointed over Borrower or any of its subsidiaries or
a substantial portion of any of their respective assets.  If an Event of Default
shall have occurred, Lender may take any one or more of the following actions:
(i) terminate the Commitment, (ii) declare the outstanding principal of and
accrued and unpaid interest on this Note and the Loans, together with all other
amounts payable under any Loan Document, to be immediately due and payable
without presentment, protest, demand, or other notice of any kind, all of which
are hereby waived by Borrower and (iii) exercise any rights and remedies it may
have under this Note or any other Loan Document or under applicable law or in
equity; provided, however, that upon the occurrence with respect to Borrower of
any event specified in clause (g) or (h) of the preceding sentence, the
Commitment shall automatically terminate, and the outstanding principal and
accrued and unpaid interest on this Note and the Loans, together with all other
amounts payable hereunder, shall become immediately due and payable without
presentment, protest, demand, or other notice of any kind, all of which are
hereby waived by Borrower.
 
No failure or delay by Lender in exercising, and no course of dealing with
respect to, any right, power, or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise of any right, power, or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power, or privilege.  The rights and remedies of
Lender provided herein shall be cumulative and not exclusive of any other rights
or remedies provided by law.  If any provision of this Note shall be held
invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof.  Except as
set forth herein or therein, no provision of this Note may be modified or waived
except by a written instrument signed by Lender and Borrower.
 
Borrower will indemnify and hold Lender harmless from any losses, liabilities,
damages, judgments, and costs of any kind relating to or arising directly or
indirectly out of (a) this Note or any other Loan Document, (b) any credit
extended by Lender to Borrower hereunder or the use thereof, (c) any litigation
or proceeding related to or arising out of any Loan Document or any such credit,
or (d) failure by Borrower to comply with any law or regulation; provided that
such indemnity shall not (i) encompass any losses, liabilities, damages,
judgments or costs related to the Columbia Strategic Cash Fund, (ii) entitle
Lender to any payment with respect to legal fees or other transaction costs
(including internal cost allocations) incurred by Lender in order to extend or,
other than during the continuance of an Event of Default, maintain the credit
provided for hereunder or (iii)  be available to the extent that such losses,
liabilities, damages, judgments or costs (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of Lender or (y) result from a claim
brought by Borrower against Lender for breach in bad faith of Lender's
obligations hereunder or under any other Loan Document, if Borrower has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.  This indemnity includes but is not limited to
attorneys’ fees , except as set forth above.  This indemnity extends to Lender,
its affiliates and the partners, directors, officers, employees, agents and
advisors of Lender and of Lender’s affiliates.  This indemnity will survive
repayment of Borrower’s obligations to Lender under this Note and termination of
the Commitment.  All sums due to Lender pursuant to this paragraph shall be due
and payable upon demand.
 
This Note shall be binding upon Borrower and its successors and assigns and
inure to the benefit of Lender and its successors and assigns, provided,
however, that no obligations or rights of Borrower hereunder can be assigned
without the prior written consent of Lender.  Lender may assign to one or more
banks or other entities all or any part of, or may grant participations to one
or more banks or other entities in or to all or any part of, this Note, any
other document or agreement executed or delivered in connection herewith or any
Loan or Loans hereunder and its rights and obligations hereunder or thereunder.
Borrower agrees that Lender may disclose to any assignee or purchaser, or any
prospective assignee or purchaser, any and all information in Lender’s
possession concerning Borrower, this Note, and any security for this Note,
provided that the disclosure of any information that is identified by Borrower
as material non-public information must be made subject to an acknowledgment by
the recipient of the same and the undertaking of such recipient not to engage in
any transaction in securities of Borrower on the basis thereof in violation of
applicable law, including Section 10(b) of the Securities and Exchange Act of
1934, as amended, and Rule 10b-5 thereunder.
 
Borrower shall pay on demand all costs and expenses (including reasonable
attorneys’ fees and the allocated costs of internal counsel) incurred by Lender
in connection with the enforcement or attempted enforcement of this Note or any
Loan Document upon the occurrence of an Event of Default.
 
Notwithstanding the other provisions of this Note, the interest rate will not
exceed the maximum rate permitted by federal law or other law applicable to
Lender, whichever is higher.  If, at any time, the rate of interest, together
with all amounts which constitute interest and which are reserved, charged or
taken by Lender as compensation for fees, services or expenses incidental to the
making, negotiating or collection of the Loans, shall be deemed by any competent
court of law, governmental agency or tribunal to exceed the maximum rate of
interest permitted to be charged by Lender to Borrower under applicable law,
then, during such time as such rate of interest would be deemed excessive, that
portion of each sum paid attributable to that portion of such interest rate that
exceeds the maximum rate of interest so permitted shall be deemed a voluntary
prepayment of principal.  As used herein, the term “applicable law” shall mean
the law in effect as of the date hereof; provided, however, that in the event
there is a change in the law which results in a higher permissible rate of
interest, then this Note shall be governed by such new law as of its effective
date.
 
All notices required under this Note shall be in writing and shall be personally
delivered or sent by first class mail, postage prepaid, or by overnight courier,
to Borrower or Lender, as the case may be, at its address set forth below, or
sent by facsimile to the facsimile number set forth for such party below, or to
such other addresses or facsimile numbers as Lender and Borrower may specify
from time to time in writing.  Notices and other communications sent by (a)
first class mail shall be deemed delivered on the earlier of actual receipt or
on the fourth business day after deposit in the U.S. mail, postage prepaid, (b)
overnight courier shall be deemed delivered on the next business day after
deposit with the overnight courier, (c) other methods of hand-delivery
(including telegram, lettergram or mailgram) shall be deemed delivered when
delivered, and (d) facsimile shall be deemed delivered upon receipt of
confirmation.
 
This Note shall be governed by and construed in accordance with the laws of the
State of New York and the applicable laws of the United States of America,
without regard to principles of conflict of laws.
 
BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY,
TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE, ANY OTHER DOCUMENT OR
INSTRUMENT EXECUTED AND DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF BORROWER AND LENDER AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS NOTE SHALL AFFECT ANY RIGHT THAT LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS NOTE, ANY OTHER DOCUMENT OR
INSTRUMENT EXECUTED AND DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY AGAINST BORROWER OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.
 
BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE,
ANY OTHER DOCUMENT OR INSTRUMENT EXECUTED AND DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY IN ANY COURT REFERRED TO IN
THE IMMEDIATELY PRECEDING PARAGRAPH.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
 
BORROWER HERETO IRREVOCABLY AGREES THAT SERVICE OF PROCESS BY LENDER IN
CONNECTION WITH ANY SUCH ACTION OR PROCEEDING SHALL BE BINDING ON BORROWER IF
SENT TO BORROWER BY REGISTERED OR CERTIFIED MAIL AT ITS ADDRESS SPECIFIED BELOW
OR SUCH OTHER ADDRESS AS FROM TIME TO TIME NOTIFIED BY BORROWER IN ACCORDANCE
WITH THE TERMS HEREOF.  NOTHING IN THIS NOTE WILL AFFECT THE RIGHT OF LENDER OR
BORROWER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
EACH OF BORROWER AND LENDER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS NOTE,
ANY OTHER DOCUMENT OR INSTRUMENT EXECUTED AND DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH OF BORROWER AND LENDER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO OR ACCEPT THIS NOTE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH.
 


 
 

--------------------------------------------------------------------------------

 
 
 
 


THIS NOTE AND ANY OTHER DOCUMENTS EXECUTED IN CONNECTION HEREWITH REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
Borrower has caused this Note to be duly executed as of the date first above
written.
 
 
INVENTIV HEALTH, INC.
 


 
By: ___________________________
 
Title: __________________________
 
Address for Notices:
 
200 Cottontail Lane
 
Vantage Court North
 
Somerset, New Jersey 08873
 
Attention:_______________________
 
Facsimile:                                                   
 
Address for Notices to Lender:

 
Address for Lender for Notices of Borrowing:
 
Blue Ridge Investments, L.L.C.
901 Main Street, 22nd Floor
Dallas, Texas  75202-3714
Phone:  214-209-4742
Fax:  214-290-8387
Attention: Judy Schneidmiller
Judy.l.schneidmiller@bankofamerica.com


 
Address for Other Notices to Lender:
 
Blue Ridge Investments, L.L.C.
214 N. Tryon Street
Charlotte, North Carolina
Attention:  George Carp
Senior Vice President
Facsimile: 704-683-4684


With a copy of all notices to:
David Bardwil
Senior Vice President
750 Walnut Ave
Cranford, New Jersey 07016


 
 

--------------------------------------------------------------------------------

 

May ___, 2008




inVentiv Health, Inc.
200 Cottontail Lane
Vantage Court North
Somerset, New Jersey  08873
Attention: Attn:  David Bassin, Chief Financial Officer
with a copy to


Kenneth G. Alberstadt
Akerman Senterfitt LLP
335 Madison Avenue, Suite 2600
New York, New York  10017


Re:  Extension of Maturity Date


Dear Mr. Bassin:


Reference is made to the Letter Agreement, dated February 27, 2008, by and
between, Blue Ridge Investments, L.L.C., as Lender, and inVentiv Health, Inc.,
as Borrower (the “Letter Agreement”), and to Promissory Note, dated February 27,
2008, in favor of the Lender evidencing a revolving credit facility in the
maximum principal amount of Thirty Million Five Hundred Twenty Seven Thousand
Three Hundred Sixteen Dollars ($30,527,316) (the “Note”).


The Borrower has requested that the Letter Agreement, Note, and all documents,
instruments and agreements that evidence, govern, guaranty or secure the Note
(the "Loan Documents") be modified for the purpose of extending the Maturity
Date of the Loan Documents (as such term is defined in the Letter Agreement) and
the Lender has agreed to such extension.


The Lender agrees that the Maturity Date as set forth in the Loan Documents
shall be extended from December 1, 2008 to July 1, 2009.Nothing herein contained
or implied shall be construed as a waiver of any other provision of the Loan
Documents or any other document executed in connection with the Loan Documents
or a waiver of any presently existing or future default in the non-payment of
principal and/or interest or any other amounts due under the Loan Documents.


The Borrower hereby warrants and represents that the representations and
warranties contained in the Loan Documents continue to be true and correct and
that no event of default, and no event which with the giving of notice or lapse
of time or both would become an event of default, has occurred or is continuing
under the Loan Documents.


The Borrower and each guarantor hereby ratify and confirm in all respects and
without condition all of the terms and provisions of the Loan Documents, as
modified herein, as applicable, and each agrees that said terms and provisions,
except to the extent expressly modified herein, continue in full force and
effect.


This letter shall be binding upon the Borrower and each endorser and guarantor
of the Loan Documents and their respective successors, heirs and assigns and
shall inure to the benefit of the Lender and its successors and assigns.  This
Agreement shall take effect as a sealed instrument and shall be governed by the
laws of the State of New York.


In no event shall this letter agreement constitute or be construed as a waiver
or release of the obligations of any maker, guarantor, endorser or other person
liable for the Borrower’s obligations under the Note, and the obligations of
such parties shall remain in full force and effect.


If this letter extending the Maturity Date is acceptable, please acknowledge
below and return the acknowledged copy to me.


Sincerely,


BLUE RIDGE INVESTMENTS, L.L.C.




By:  _/s/ John Hieberdiel_________________
       Name:  John Hieberdiel
                                                                                                    
  Title:  VP; Controller




This letter is agreed to by:


WITNESS:
   
 
INVENTIV HEALTH, INC.
 
 
/s/ Marie DeLoach____________________
 
 
 
By:/s/ David Bassin________________
     NAME:  David Bassin
     TITLE:  CFO
 



             GUARANTORS:


ADHERIS, INC.
ADDISON WHITNEY LLC
ANOVA CLINICAL RESOURCES LLC
AWAC LLC
BIOSECTOR 2 LLC
BLUE DIESEL, LLC
CADENT MEDICAL COMMUNICATIONS, LLC
CHAMBERLAIN COMMUNICATIONSGROUP, INC.
CHAMBERLAIN COMMUNICATIONS LLC CHANDLER CHICCO LLC
CHANDLER CHICCO AGENCY, LLC CREATIVE HEALTHCARE SOLUTIONS,LLC
DIALOGCOACH LLC
FRANKLIN PHARMA SERVICES, LLC GERBIG, SNELL/WEISHEIMERADVERTISING, LLC
HEALTH PRODUCTS RESEARCH, INC.
HHI CLINICAL & STATISTICALRESEARCH SERVICES, L.L.C.
IGNITE HEALTH LLC
INCHORD GLOBAL, LLC
INCHORD HOLDING CORPORATION
INVENTIV CLINICAL SOLUTIONS LLC INVENTIV COMMUNICATIONS, INC.
MEDCONFERENCE LLC
MEDFOCUS LLC
NAVICOR GROUP, LLC PHARMACEUTICAL RESOURCESOLUTIONS LLC
PROMOTECH RESEARCH ASSOCIATES, INC.
SMITH HANLEY ASSOCIATES LLC
SMITH HANLEY CONSULTING GROUPLLC
SMITH HANLEY HOLDINGCORPORATION
STONEFLY COMMUNICATIONS GROUP, LLC
STRATEGYX, LLC
SYNERGOS LLC
VENTIV COMMERCIAL SERVICES, LLC
Y BRAND OUTLOOK, LLC






By: /s/ David Bassin_______
Printed Name:  David Bassin
                                        Title: Vice President    
 

